205 F.2d 422
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.David GEESER, Louis Geeser, Morris Geeser, Julius Pankewer,Mayer Pankewer and Morris B. Friedman,co-partners, d/b/a/ General Waste Trading Company.
No. 14839.
United States Court of Appeals Eighth Circuit.
June 9, 1953.

David P. Findling, Associate General Counsel, National Labor Relations Board, and A. Norman Somers, Asst. General Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
Shifrin & Shifrin, St. Louis, Mo., for respondents.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement, and stipulation filed with Board.